DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18, 31-36 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:
Claim 1, line 10, now recites “locating a corner in the square in X, Y coordinates; and determining a distance from a preselected point on the fruit plant to the corner in the square and configure the distance in X, Y coordinates”. However, there is no support for using a corner of the square for determining a distance from a preselected point on the plant to the corner of the square in the original disclosure. This limitation therefore comprises new subject matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “exclusion” in claims 1, 4-6, 8-10 is used by the claim to mean a zone “included” in the pruning while the accepted meaning is a zone “excluded” from the pruning The term is indefinite because the specification does not clearly redefine the term. In other words, there is no discussion in the original disclosure as to why these zones are named “exclusion zones” when they are in fact zones acted upon (i.e. included) in the pruning of the fruit plant. 

Claims 1-18, 31-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the relationship of the fruit buds to the rest of the invention. Please note that the fruit buds are referred to indirectly in claim 1 as being a part of the utilizing of the graphic processing unit step for pruning, however the fruit buds are never mentioned in the claim set again. It is therefore how the fruit buds are “treated” during the pruning step: are they cut or pruned from the fruit plant or are they not cut/pruned during the pruning step. The claims are therefore indefinite. 

Response to Arguments
With respect to the rejection of claims 1-18 and 31-36 under 35 USC 112(a), applicant’s response in pages 8-10, Section I, A is appreciated. However, the new matter rejection has been made because there appears to be a lack of support in the original disclosure for the step of “utilizing of the graphic processing unit” (as recited in claim 1, lines 8-13). In order to overcome this rejection applicant must point to where in the original disclosure support is provided for the limitations of this step. The rejection is therefore maintained (see paragraphs 2-3 above).  
With respect to the new 35 USC 112(b) rejection of claims 1-18 and 31-36 above in paragraph 6, applicant should show why and/or where in the original disclosure the applicant has redefined the word “exclusion” as used in the phrase “exclusion zone” to describe a zone that is in fact pruned which is contrary to its ordinary meaning. Please recite specific page, paragraph and line numbers. 
The rejection of claims 1-18 and 31-36 under 35 USC 112(b) as omitting essential elements is maintained. As explained in paragraph 7 above, it is seen that the fruit buds of claim 1 somehow play a part in the pruning step. However, it is unclear what this role is: are the fruit buds pruned, are they not pruned, are they used to navigate cutting devices? Please note, the “fruit buds” in claim 1 are not claimed again within the claim set. Again, applicant should refer to specific passages of the original disclosure in responding to the rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 13, 2022